Case 1:20-cv-04678-FB-RLM Document 33-1 Filed 05/04/21 Page 1 of 5 PageID #: 227




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF NEW YORK

  NIR WEISS,                                    CIVIL ACTION NO. 1:20-cv-04678-FB-RLM

  Plaintiff/Counter-Defendant,

  v.                                             DISCOVERY CONFIDENTIALTY ORDER

  THE SUKKAH COMPANY, LLC,
  MICHA KAPLAN,

  Defendants/Counterclaimants.

          It appearing that discovery in the above-captioned action is likely to involve the
 disclosure of confidential information, it is ORDERED as follows:
          1.      Any party to this litigation and any third-party shall have the right to designate as
 “Confidential” and subject to this Order any information, document, or thing, or portion of any
 document or thing: (a) that contains trade secrets, competitively sensitive technical, marketing,
 financial, sales or other confidential business information, or (b) that contains private or
 confidential personal information, or (c) that contains information received in confidence from
 third parties, or (d) which the producing party otherwise believes in good faith to be entitled to
 protection under Rule 26(c)(1)(G) of the Federal Rules of Civil Procedure. Any party to this
 litigation or any third party covered by this Order, who produces or discloses any Confidential
 material, including without limitation any information, document, thing, interrogatory answer,
 admission, pleading, or testimony, shall mark the same with the foregoing or similar legend:
 “CONFIDENTIAL” or “CONFIDENTIAL – SUBJECT TO DISCOVERY
 CONFIDENTIALITY ORDER” (hereinafter “Confidential”).
          2.      Any party to this litigation and any third-party shall have the right to designate as
 “Attorneys’ Eyes Only” and subject to this Order any information, document, or thing, or portion
 of any document or thing that contains highly sensitive business or personal information, the
 disclosure of which is highly likely to cause significant harm to an individual or to the business
 or competitive position of the designating party. Any party to this litigation or any third party
 who is covered by this Order, who produces or discloses any Attorneys’ Eyes Only material,
 including without limitation any information, document, thing, interrogatory answer, admission,
 pleading, or testimony, shall mark the same with the foregoing or similar legend:
 “ATTORNEYS’ EYES ONLY” or “ATTORNEYS’ EYES ONLY – SUBJECT TO
 DISCOVERY CONFIDENTIALITY ORDER” (hereinafter “Attorneys’ Eyes Only”).
          3.      All Confidential material shall be used by the receiving party solely for purposes
 of the prosecution or defense of this action, shall not be used by the receiving party for any
 business, commercial, competitive, personal or other purpose, and shall not be disclosed by the
 receiving party to anyone other than those set forth in Paragraph 4, unless and until the
 restrictions herein are removed either by written agreement of counsel for the parties, or by
 Order of the Court. It is, however, understood that counsel for a party may give advice and
 opinions to his or her client solely relating to the above-captioned action based on his or her
 evaluation of Confidential material, provided that such advice and opinions shall not reveal the
Case 1:20-cv-04678-FB-RLM Document 33-1 Filed 05/04/21 Page 2 of 5 PageID #: 228




 content of such Confidential material except by prior written agreement of counsel for the
 parties, or by Order of the Court.
          4.      Confidential material and the contents of Confidential material may be disclosed
 only to the following individuals under the following conditions:
          a. Outside counsel (herein defined as any attorney at the parties’ outside law firms) and
              relevant in-house counsel for the parties;
          b. Outside experts or consultants retained by outside counsel for purposes of this action,
              provided they have signed a non-disclosure agreement in the form attached hereto as
              Exhibit A;
          c. Secretarial, paralegal, clerical, duplicating and data processing personnel of the
              foregoing;
         d. The Court and court personnel;
         e. Any deponent may be shown or examined on any information, document or thing
              designated Confidential if it appears that the witness authored or received a copy of it,
              was involved in the subject matter described therein or is employed by the party who
              produced the information, document or thing, or if the producing party consents to
              such disclosure;
         f. Vendors retained by or for the parties to assist in preparing for pretrial discovery, trial
              and/or hearings including, but not limited to, court reporters, litigation support
              personnel, jury consultants, individuals to prepare demonstrative and audiovisual aids
              for use in the courtroom or in depositions or mock jury sessions, as well as their staff,
              stenographic, and clerical employees whose duties and responsibilities require access
              to such materials; and
          g. The parties. In the case of parties that are corporations or other business entities,
              “party” shall mean executives who are required to participate in decisions with
              reference to this lawsuit.
          5.      Confidential material shall be used only by individuals permitted access to it
 under Paragraph 4. Confidential material, copies thereof, and the information contained therein,
 shall not be disclosed in any manner to any other individual, until and unless (a) outside counsel
 for the party asserting confidentiality waives the claim of confidentiality, or (b) the Court orders
 such disclosure.
          6.      With respect to any depositions that involve a disclosure of Confidential material
 of a party to this action, such party shall have until thirty (30) days after receipt of the deposition
 transcript within which to inform all other parties that portions of the transcript are to be
 designated Confidential, which period may be extended by agreement of the parties. No such
 deposition transcript shall be disclosed to any individual other than the individuals described in
 Paragraph 4(a), (b), (c), (d) and (f) above and the deponent during these thirty (30) days, and no
 individual attending such a deposition shall disclose the contents of the deposition to any
 individual other than those described in Paragraph 4(a), (b), (c), (d) and (f) above during said
 thirty (30) days. Upon being informed that certain portions of a deposition are to be designated
 as Confidential, all parties shall immediately cause each copy of the transcript in its custody or
 control to be appropriately marked and limit disclosure of that transcript in accordance with
 Paragraphs 3 and 4.
          7.      Material produced and marked as Attorneys’ Eyes Only may be disclosed only to
 outside counsel for the receiving party and to such other persons as counsel for the producing
 party agrees in advance or as Ordered by the Court.
Case 1:20-cv-04678-FB-RLM Document 33-1 Filed 05/04/21 Page 3 of 5 PageID #: 229




         8.      If counsel for a party receiving documents or information designated as
 Confidential or Attorneys’ Eyes Only hereunder objects to such designation of any or all of such
 items, the following procedure shall apply:
         a. Counsel for the objecting party shall serve on the designating party or third party a
             written objection to such designation, which shall describe with particularity the
             documents or information in question and shall state the grounds for objection.
             Counsel for the designating party or third party shall respond in writing to such
             objection within 14 days, and shall state with particularity the grounds for asserting
             that the document or information is Confidential or Attorneys’ Eyes Only. If no
             timely written response is made to the objection, the challenged designation will be
             deemed to be void. If the designating party or nonparty makes a timely response to
             such objection asserting the propriety of the designation, counsel shall then confer in
             good faith in an effort to resolve the dispute.
         b. If a dispute as to a Confidential or Attorneys’ Eyes Only designation of a document
             or item of information cannot be resolved by agreement, the proponent of the
             designation being challenged shall present the dispute to the Court initially by
             telephone or letter, in accordance with Local Civil Rule 37.3(b)-(c), before filing a
             formal motion for an order regarding the challenged designation. The document or
             information that is the subject of the filing shall be treated as originally designated
             pending resolution of the dispute.
         9.      If the need arises during trial or at any Hearing before the Court for any party to
 disclose Confidential or Attorneys’ Eyes Only information, it may do so only after giving notice
 to the producing party and as directed by the Court.
         10.     To the extent consistent with applicable law, the inadvertent or unintentional
 disclosure of Confidential material that should have been designated as such, regardless of
 whether the information, document or thing was so designated at the time of disclosure, shall not
 be deemed a waiver in whole or in part of a party’s claim of confidentiality, either as to the
 specific information, document or thing disclosed or as to any other material or information
 concerning the same or related subject matter. Such inadvertent or unintentional disclosure may
 be rectified by notifying in writing counsel for all parties to whom the material was disclosed
 that the material should have been designated Confidential within a reasonable time after
 disclosure. Such notice shall constitute a designation of the information, document or thing as
 Confidential under this Discovery Confidentiality Order.
         11.     When the inadvertent or mistaken disclosure of any information, document or
 thing protected by privilege or work-product immunity is discovered by the producing party and
 brought to the attention of the receiving party, the receiving party’s treatment of such material
 shall be in accordance with Federal Rule of Civil Procedure 26(b)(5)(B). Such inadvertent or
 mistaken disclosure of such information, document or thing shall not by itself constitute a waiver
 by the producing party of any claims of privilege or work-product immunity. However, nothing
 herein restricts the right of the receiving party to challenge the producing party’s claim of
 privilege if appropriate within a reasonable time after receiving notice of the inadvertent or
 mistaken disclosure.
         12.     No information that is in the public domain or which is already known by the
 receiving party through proper means or which is or becomes available to a party from a source
 other than the party asserting confidentiality, rightfully in possession of such information on a
Case 1:20-cv-04678-FB-RLM Document 33-1 Filed 05/04/21 Page 4 of 5 PageID #: 230




 non-confidential basis, shall be deemed or considered to be Confidential material under this
 Discovery Confidentiality Order.
          13.    This Discovery Confidentiality Order shall not deprive any party of its right to
 object to discovery by any other party or on any otherwise permitted ground. This Discovery
 Confidentiality Order is being entered without prejudice to the right of any party to move the
 Court for modification or for relief from any of its terms.
          14.    This Discovery Confidentiality Order shall survive the termination of this action
 and shall remain in full force and effect unless modified by an Order of this Court or by the
 written stipulation of the parties filed with the Court.
          15.    Upon final conclusion of this litigation, each party or other individual subject to
 the terms hereof shall be under an obligation to assemble and to return to the originating source
 all originals and unmarked copies of documents and things containing Confidential material and
 to destroy, should such source so request, all copies of Confidential material that contain and/or
 constitute attorney work product as well as excerpts, summaries and digests revealing
 Confidential material; provided, however, that counsel may retain complete copies of all
 transcripts and pleadings including any exhibits attached thereto for archival purposes, subject to
 the provisions of this Discovery Confidentiality Order. To the extent a party requests the return
 of Confidential material from the Court after the final conclusion of the litigation, including the
 exhaustion of all appeals therefrom and all related proceedings, the party shall file a motion
 seeking such relief.

         IT IS SO ORDERED.


 Date:                                                ________________________________
Case 1:20-cv-04678-FB-RLM Document 33-1 Filed 05/04/21 Page 5 of 5 PageID #: 231




                                             EXHIBIT A

                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF NEW YORK

  NIR WEISS,                                    CIVIL ACTION NO. 1:20-cv-04678-FB-RLM

  Plaintiff/Counter-Defendant,
                                                     AGREMENT TO BE BOUND BY
  v.                                             DISCOVERY CONFIDENTIALTY ORDER

  THE SUKKAH COMPANY, LLC,
  MICHA KAPLAN,

  Defendants/Counterclaimants.

         I, ____________________, being duly sworn, state that:

         1.     My address is ________________________________________________.
         2.     My present employer is ______________________________________ and the
 address of my current employment is ____________________________________________.
         3.     My present occupation or job description is __________________________.
         4.     I have carefully read and understood the provisions of the Discovery
 Confidentiality Order in this case signed by the Court, and I will comply with all provisions of
 the Discovery Confidentiality Order.
         5.     I will hold in confidence and not disclose to anyone not qualified under the
 Discovery Confidentiality Order any Confidential Material or any words, summaries, abstracts,
 or indices of Confidential Information disclosed to me.
         6.     I will limit use of Confidential Material disclosed to me solely for purpose of this
 action.
         7.     No later than the final conclusion of the case, I will return all Confidential
 Material and summaries, abstracts, and indices thereof which come into my possession, and
 documents or things which I have prepared relating thereto, to counsel for the party for whom I
 was employed or retained.

         I declare under penalty of perjury that the foregoing is true and correct.



 Date:                                  _________________________________
                                              [Name]
